Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 are pending, and examined herein.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a particular small molecule selective inhibitor of CDK8/19 for the treatment of hepatic metastatic colon cancer; treating a subject having both a primary colon cancer and hepatic metastatic colon cancer, does not reasonably provide enablement for any substance or compounds represented by selective inhibitor of CDK8/19 in general.  The specification does not practice the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The recitation, "selective inhibitor of CDK8/19” is seen to be merely functional language.
(1). The Nature of the Invention:
 AII of the rejected claims are drawn to an invention which pertains to a method of treating hepatic metastatic colon cancer; treating a subject having both a primary colon cancer and hepatic metastatic colon cancer comprising administering a small molecule selective inhibitor of CDK8/19. The nature of the invention is complex in that it encompasses the treatment of hepatic metastatic colon cancer; treating a subject having both a primary colon cancer any selective inhibitor of CDK8/19.
(2). Breadth of the Claims: 
The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims. The claims encompass the treatment of hepatic metastatic colon cancer; treating a subject having both a primary colon cancer and hepatic metastatic colon cancer comprising administering any small molecule selective inhibitor of CDK8/19.
 (3). Guidance of the Specification / (4) Working Examples:
The guidance given by the specification as to what type of small molecule selective inhibitor of CDK8/19 would be effective for the treatment of hepatic metastatic colon cancer; for treatment of a subject having both a primary colon cancer and hepatic metastatic colon cancer is limited. See specification page 7, para 2 for selective inhibitors of CDK8/19 recited by the Applicant.
Functional language at the point of novelty, as herein employed by Applicants, is admonished in University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC, 1997) at 1406: stating this usage does ''little more than outline goal appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate.'' The CAFC further clearly states '[A] written description of an invention involving a chemical genus, Iike a description of a chemical species, requires a precise definition, such as by structure. formula [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials'' at 1405 (emphasis added), and that ''lt does not define any structural features commonly possessed by members of the genus that distinguish from others. identity of the members of the genus. “A definition by function, as we have previously indicated, does not suffice to define the genus ...'' at 1406 (empahasis added). 
In the instant case, “selective inhibitor of CDK8/19” recited in the instant claims is purely functional distinction. Hence, this functional recitations read on any compounds that might have the recited function. 
Thus, Applicant's functional Ianguage at the points of novelty fail to meet the requirements set forth under 35 U.S.C. 112, first paragraph. Claims employing functional Ianguage at the exact point of novelty, such as Applicant's, neither provide those elements required to practice the inventions, nor ''inform the public during the Iife of the patent of the Iimited monopoly asserted.'' Genera/ Electric Co. v. Wabash Appliance Corp. 37 USPQ at 468 (US 1938).
 (5). State of the Art:
	While the state of the art is relatively high with regard to specific selective inhibitor of CDK8/19 for the treatment of a specific disease, the state of the art with regard to any selective inhibitor of CDK8/19 in general is underdeveloped. Different inhibitors of CDK8/19 have different chemical structures and are expected to behave in different manners, evidence that the level of skill in this art is low relative to the difficulty of the task of determining a suitable inhibitor of CDK8/19 for the treatment of hepatic metastatic colon cancer; for treatment of a subject having both a primary colon cancer and hepatic metastatic colon cancer. 
(6). Predictability of the Art:
in general for the treatment of hepatic metastatic colon cancer; for treatment of a subject having both a primary colon cancer and hepatic metastatic colon cancer. It is well established that ''the scope of enablement various inversely with the degree of unpredictability of the factors involved,'' and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839 (1970). 
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art cannot fully described genus, visualize or recognize the identity of the members of the genus, by structure, formula, or chemical name, of the claimed subject matter, except those particular compounds of formula disclosed in the specification, as discussed above in University of California v. Eli Lilly and Co. Hence, in the absence of fully recognizing the identity of the members of genus herein, one of skill in the art would be unable to fully predict possible physiological activities of any compounds having claimed functional properties in the claimed method of treatment herein.  
(7). The Quantity of Experimentation Necessary: 
Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad use of any compounds having those functions recited in the instant claims. As a result, necessitating one of skill to perform an exhaustive search and undue experimentation for the embodiments of any compounds having function as “selective 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors, the case University of California v. Eli Lilly and Co. (CAFC, 1997) and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test all compounds encompassed in the instant claims to be administered to a host employed in the claimed methods of the particular treatments herein, with no assurance of success.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further, the recitation “a dosage that inhibits growth of the hepatic metastatic colon cancer, but does not significantly inhibit growth of the primary colon cancer” renders the claim indefinite. It is not clear and indefinite as to how much dosage or how much amount “inhibits growth of the hepatic metastatic colon cancer, but does not significantly inhibit growth of the primary colon cancer”.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roninson et al. (US 9,321,737, PTO-1449), in view of Porter et al. (Abstract PR08, Jan 2015, PTO-1449).
Roninson discloses a method for treating metastatic cancer in a subject; the invention relates to the treatrnent of cancer, and prevention of tumor recurrence or metastasis. See Abstract. It is taught that CDK8/19 inhibitors prevent the emergence of cancers (chemoprevention) and prevent cancer recurrence and metastasis by administering these agents after tumor debulking through surgery, chemotherapy or radiation. See column 2, lines 16-23; see column 9, lines 25-31, wherein it is taught that debulking includes procedures used to treat a primary tumor, such as surgery, chemotherapy, and radiation and despite debulking there is a risk of metastasis; 
Roninson teaches the method comprising administering to the subject a small molecule selective inhibitor of CDK8/19 (treatment with a small molecule compound that specifically inhibits CDK8/19, column 2, lines. 48-50) at a dosage that inhibits growth of the metastatic cancer (a CDK8/19 inhibitor inhibits the invasive growth of the tumor, 
Roninson does not explicitly disclose treating hepatic metastatic colon cancer comprising administering a small molecule inhibitor of CDK8/19 such as senexin B.
Roninson does not explicitly disclose treating a subject having both a primary colon cancer and hepatic metastatic colon cancer comprising administering a small molecule inhibitor of CDK8/19 such as senexin B.
Porter et al. discloses that in a spleen-to-liver colon cancer metastasis model of syngeneic mouse CT26 tumors, Senexin B treatment of mice had the same effect as CDK8 knockdown in tumor cells: suppression of metastatic growth in the liver without a significant effect on primary tumor growth in the spleen See page 2/4.Porter et al. teaches that sensexin B inhibits CDK8/19 in low nanomolar range in vitro and in vivo, and teaches that it produces no limiting toxicity upon prolonged administration in mice, at doses that yield plasma concentrations exceeding cellular IC50 by 2-3 orders of magnitude. See page 1/4.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a small molecule inhibitor of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a small molecule inhibitor of CDK8/19 senexin B to a subject having both primary colon cancer and hepatic metastatic colon cancer at a dosage that inhibits growth of the hepatic metastatic colon cancer and does not cause a dose-limiting toxicity because Porter et al. discloses that in a spleen-to-liver colon cancer metastasis model of syngeneic mouse CT26 tumors, Senexin B treatment of mice had the same effect as CDK8 knockdown in tumor cells: suppression of metastatic growth in the liver without a significant effect on primary tumor growth in the 
Roninson et al., in view of Porter et al. renders obvious administration of a small molecule inhibitor of CDK8/19 senexin B to a subject suffering from both primary colon cancer and hepatic metastatic colon cancer at a dose that inhibits the growth of the hepatic metastatic colon cancer and without causing dose-limiting toxicity, and the property of CDK8/19 inhibitor senexin B will also be rendered obvious by the prior art teachings, since the properties, namely "inhibition of growth of the hepatic metastatic colon cancer, but does not significantly inhibit growth of the primary colon cancer", upon administration of CDK8/19 senexin B to a subject suffering from primary colon cancer and hepatic metastatic colon cancer at a dosage that inhibits growth of the hepatic metastatic colon cancer, are inseparable from its compound. Further, Porter et al. discloses that in a spleen-to-liver colon cancer metastasis model of syngeneic mouse CT26 tumors, Senexin B treatment of mice had the same effect as CDK8 knockdown in tumor cells: suppression of metastatic growth in the liver without a significant effect on primary tumor growth in the spleen.


Prior Art made of Record:
Cai et al. (Biomedicine & Pharmacotherapy 74 (2015) 153-157)
Downregulation of CDK-8 inhibits colon cancer hepatic metastasis by regulating Wnt/β-catenin pathway

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627